D. JOSEPH DeVITO, Bankruptcy Judge.
The Court has considered the defendant/debtors’ motion to stay this Court’s order of December 9, 1985, 56 B.R. 413, pending appeal. Upon further deliberation, the motion is denied.
Federal Rule of Civil Procedure 62[c] states that the issuance of a stay pending appeal is a matter within the court’s sound discretion, considering the security of the rights of the adverse party. It has been certified to this Court that a tax lien in excess of $7,000 is on file and, further, interest payments as called for in a prior order of this Court have not been made. Lastly, the defendant/debtors have made no representation that they would be-able to post a supersedeas bond as required by Rule 62.
For the above reasons, it would be prejudicial to the best interests of the adverse parties to stay the order pending appeal. The Court hereby orders that the motion to stay pending appeal is denied.
The attorney for plaintiff is to submit the appropriate order.